UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22272 Nuveen California Municipal Value Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:2/28 Date of reporting period:5/31/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen California Municipal Value 2 Fund (NCB) May 31, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 4.8% (4.8% of Total Investments) $ 3,500 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed 6/15 at 100.00 B– $ 2,672,705 Bonds, Series 2005A-1, 5.500%, 6/01/45 Education and Civic Organizations – 7.2% (7.3% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 10/15 at 100.00 A3 2005A, 5.000%, 10/01/25 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 11/19 at 100.00 A2 2009, 5.500%, 11/01/39 California State Public Works Board, Lease Revenue Bonds, University of California Department 4/19 at 100.00 A2 of Education Riverside Campus Project, Series 2009B, 5.750%, 4/01/23 California Statewide Communities Development Authority, School Facility Revenue Bonds, 7/21 at 100.00 BBB Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 Total Education and Civic Organizations Health Care – 23.2% (23.4% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Health 5/19 at 100.00 A– Facility Revenue Bonds, Saint Rose Hospital, Series 2009A, 6.000%, 5/15/29 California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, 7/19 at 100.00 A+ Series 2009A, 6.000%, 7/01/39 California Health Facilities Financing Authority, Revenue Bonds, Childrens Hospital of Orange 11/19 at 100.00 A County, Series 2009A, 6.500%, 11/01/38 California Municipal Financing Authority, Certificates of Participation, Community Hospitals 2/17 at 100.00 BBB of Central California, Series 2007, 5.250%, 2/01/27 California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System 3/18 at 100.00 AA– West, Series 2007B, 5.000%, 3/01/37 – AGC Insured California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanante System, Series 2006: 5.000%, 3/01/41 3/16 at 100.00 A+ 5.250%, 3/01/45 3/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 8/18 at 100.00 AA– 2004D, 5.050%, 8/15/38 – AGM Insured Hospital Authority of Delaware County, Indiana, Hospital Revenue Bonds, Cardinal Health 8/16 at 100.00 Baa2 System, Series 2006, 5.000%, 8/01/24 Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 8/17 at 100.00 BBB 5.500%, 8/01/37 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 11/20 at 100.00 Baa3 6.000%, 11/01/41 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 12/21 at 100.00 BB 7.500%, 12/01/41 Total Health Care Housing/Multifamily – 1.0% (1.1% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/20 at 100.00 BBB Series 2010A, 6.400%, 8/15/45 70 California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/22 at 100.00 BBB Series 2012A, 5.500%, 8/15/47 California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/22 at 100.00 A1 Series 2012B, 7.250%, 8/15/47 Total Housing/Multifamily Housing/Single Family – 7.8% (7.9% of Total Investments) California Department of Veteran Affairs, Home Purchase Revenue Bonds, Series 2007B, 5.150%, 12/16 at 100.00 AA 12/01/27 (Alternative Minimum Tax) California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2008L, 2/18 at 100.00 BBB 5.500%, 8/01/38 California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006K, 4.625%, 8/01/26 2/16 at 100.00 BBB (Alternative Minimum Tax) Total Housing/Single Family Industrials – 1.6% (1.6% of Total Investments) California Enterprise Development Authority, Sewer Facilities Revenue, Anheuser-Busch Project, 9/12 at 100.00 A Senior Lien Series 2007, 5.300%, 9/01/47 (Alternative Minimum Tax) Long-Term Care – 2.1% (2.1% of Total Investments) California Health Facilities Financing Authority, Insured Revenue Bonds, Community Program for 2/21 at 100.00 A– Persons with Developmental Disabilities, Series 2011A, 6.250%, 2/01/26 Materials – 1.1% (1.1% of Total Investments) Courtland Industrial Development Board, Alabama, Solid Waste Revenue Bonds, International 6/15 at 100.00 BBB Paper Company Project, Series 2005A, 5.200%, 6/01/25 (Alternative Minimum Tax) Tax Obligation/General – 8.9% (8.9% of Total Investments) California State, Various Purpose General Obligation Bonds, Series 2007, 5.000%, 6/01/37 – 6/17 at 100.00 A1 NPFG Insured Carlsbad Unified School District, San Diego County, California, General Obligation Bonds, 5/24 at 100.00 AA Series 2009B, 0.000%, 5/01/34 Oakland, California, General Obligation Bonds, Measure DD Series 2009B, 5.250%, 1/15/29 1/19 at 100.00 Aa2 Total Tax Obligation/General Tax Obligation/Limited – 18.2% (18.4% of Total Investments) California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 3/20 at 100.00 A2 2010A-1, 6.000%, 3/01/35 City and County of San Francisco, California, Redevelopment Financing Authority, Tax 8/19 at 100.00 A Allocation Revenue Bonds, San Francisco Redevelopment Projects, Series 2009B, 6.625%, 8/01/39 Fontana Redevelopment Agancy, California, Jurupa Hills Redevelopment Project, Tax Allocation 10/12 at 100.00 A– Refunding Bonds, 1997 Series A, 5.500%, 10/01/27 Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment 5/17 at 100.00 BBB+ Project, Subordinate Lien Series 2007A-1, 5.000%, 5/01/25 – AMBAC Insured Lancaster Redevelopment Agency, California, Tax Allocation Bonds, Combined Redevelopment 8/19 at 100.00 BBB+ Project Areas Housing Programs, Series 2009, 6.875%, 8/01/39 National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011: 5.000%, 8/01/16 No Opt. Call A– 80 6.500%, 8/01/24 8/21 at 100.00 A– 30 Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment 9/21 at 100.00 A– Project, Series 2011, 6.750%, 9/01/40 Perris Union High School District Financing Authority, Riverside County, California, Revenue Bonds, Series 2011: 30 6.000%, 9/01/33 9/12 at 103.00 N/R 60 6.125%, 9/01/41 9/12 at 103.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community 9/18 at 100.00 BBB Development Project, Refunding Series 2008A, 6.500%, 9/01/28 95 Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 9/21 at 100.00 BBB+ 2011A, 5.750%, 9/01/30 15 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project 10/21 at 100.00 A– Area, Series 2011B, 6.500%, 10/01/25 San Francisco City and County, California, Certificates of Participation, Multiple Capital 4/19 at 100.00 AA– Improvement Projects, Series 2009A, 5.250%, 4/01/31 15 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, 2/21 at 100.00 A– Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 15 7.000%, 8/01/33 2/21 at 100.00 BBB 15 7.000%, 8/01/41 2/21 at 100.00 BBB San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 BBB Project, Series 2006C, 5.000%, 8/01/25 – NPFG Insured San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 BBB Project, Series 2006D, 5.000%, 8/01/22 – AMBAC Insured 25 Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 4/21 at 100.00 N/R 7.000%, 10/01/26 Val Verde Unified School District Financing Authority, California, Special Tax Revenue, Junior 10/13 at 102.00 N/R Lien Refunding Series 2003, 6.250%, 10/01/28 Westlake Village, California, Certificates of Participation, Financign Project, Series 2009, 6/16 at 100.00 AA+ 5.000%, 6/01/39 40 Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, 9/21 at 100.00 A– Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.000%, 9/01/26 Total Tax Obligation/Limited Transportation – 1.0% (1.0% of Total Investments) San Francisco Airports Commission, California, Revenue Bonds, San Francisco International 5/16 at 100.00 A+ Airport, Second Series 2002, Issue 32G, 5.000%, 5/01/24 – FGIC Insured U.S. Guaranteed – 0.2% (0.2% of Total Investments) (4) 80 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 11/19 at 100.00 A2 (4) 2009, 5.500%, 11/01/39 (Pre-refunded 11/01/19) Utilities – 13.8% (13.9% of Total Investments) M-S-R Energy Authority, California, Gas Revenue Bonds, Series 2009C, 6.500%, 11/01/39 No Opt. Call A Roseville Natural Gas Financing Authority, California, Gas Revenue Bonds, Series 2007, No Opt. Call A 5.000%, 2/15/17 Southern California Public Power Authority, Natural Gas Project 1 Revenue Bonds, Series 2007A, No Opt. Call Baa1 5.250%, 11/01/24 Tuolumne Wind Project Authority, California, Revenue Bonds, Tuolumne Company Project, Series 1/19 at 100.00 A+ 2009A, 5.625%, 1/01/29 Total Utilities Water and Sewer – 8.3% (8.3% of Total Investments) Orange County Sanitation District, California, Certificates of Participation, Series 2009, Trust 3020, 2/19 at 100.00 AAA 17.332%, 2/01/35 (IF) San Francisco City and County Public Utilities Commission, California, Water Revenue Bonds, 5/22 at 100.00 AA– Series 2012A, 5.000%, 11/01/43 (WI/DD, Settling 6/07/12) Western Riverside Water & Wastewater Financing Authority, California, Revenue Bonds, Western 8/19 at 100.00 AA Municipal Water District, Series 2009, 5.625%, 9/01/39 – AGC Insured Total Water and Sewer $ 51,710 Total Investments (cost $46,371,576) – 99.2% Other Assets Less Liabilities – 0.8% (5) Net Assets Applicable to Common Shares – 100% $ 55,762,047 Investments in Derivatives at May 31, 2012 Forward Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (6) Date (Depreciation) Barclays Bank PLC $ Receive 3-Month USD-LIBOR % Semi-Annually 4/30/14 4/30/34 $ ) Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of May 31, 2012: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $
